             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 BRENNAN LANDY and CANDY
 WORKMAN, individually and on behalf of
 all others similarly situated,
                                                       Case No.
                        Plaintiff,
 v.                                                    CLASS ACTION COMPLAINT
 SUNPATH LTD., a Massachusetts
 corporation,                                          JURY TRIAL DEMANDED
                        Defendants.


                                CLASS ACTION COMPLAINT
       Plaintiffs Brennan Landy (“Landy”) and Candy Workman (“Workman”) (collectively
“Plaintiffs”) bring this Class Action Complaint against Defendant SunPath Ltd. (“Defendant” or
“SunPath”) to stop Defendant’s practice of placing calls to consumers who are registered on the
National Do Not Call Registry and to obtain redress for all persons similarly injured by
Defendant’s conduct. Plaintiffs also seek an award of statutory damages to the members of the

Class, plus court costs and reasonable attorneys’ fees. Plaintiffs, for their Complaint, allege as
follows upon personal knowledge as to themselves and their own acts and experiences, and, as to
all other matters, upon information and belief, including investigation conducted by their
attorneys.
                                             PARTIES
       1.       Plaintiff Landy is a natural person over the age of eighteen (18) and is a citizen of
the State of Pennsylvania. Plaintiff Landy resides in Ardmore, Pennsylvania.
       2.       Plaintiff Workman is a natural person over the age of eighteen (18) and is a
citizen of the State of West Virginia. Plaintiff Workman resides in Fayetteville, West Virginia.
              Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 2 of 15




         3.      Defendant SunPath Ltd. is a corporation organized in and existing under the laws
of the State of Massachusetts, with its principal place of business located in Braintree,
Massachusetts.
                                    JURISDICTION & VENUE
         4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.,
a federal statute. This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C.
§ 1332 (“CAFA”), because the alleged Class consists of over 100 persons, there is minimal
diversity, and the claims of the class members when aggregated together exceeds $5 million.
Further, none of the exceptions to CAFA applies.
         5.      This Court has personal jurisdiction over SunPath because it solicits significant
business in this District, has entered into business contracts in this District, and a significant

portion of the unlawful conduct alleged in this Complaint occurred in, was directed to, and/or
emanated from this District.
         6.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant made the
calls from within this District, and because a significant portion of the wrongful conduct giving
rise to this case occurred in, and/or emanated from this District.
                             COMMON ALLEGATIONS OF FACT
         7.      Defendant SunPath is a company that markets and administers vehicle service
contracts to consumers across the country. SunPath describes its Vehicle Service Contract
(“VSC”) offerings as a contract between consumers and SunPath that provides repair coverage
for vehicles after the manufacturer’s warranty expires.1
         8.      Unfortunately for consumers, SunPath casts its marketing net too wide. That is, in
an attempt to promote its business and to generate leads for its financial products, Defendant
conducted (and continues to conduct) a wide scale telemarketing campaign that repeatedly makes


1
    http://www.gosunpath.com/plans/
             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 3 of 15




unsolicited autodialed and prerecorded phone calls to consumers’ telephones, including cellular
telephones, without prior express consent to make these calls. Indeed, while not at issue here,
SunPath places these calls to telephones using an ATDS without consumers’ prior written
express consent in violation of the TCPA.
       9.       Relevant to the instant case, SunPath also places calls to telephones of consumers
who have registered their phone numbers on the National Do Not Call Registry.
       10.      The Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”) and
its implementing regulations, 47 C.F.R. §64.1200, et seq. prohibit companies and persons, such
as Defendant, from placing multiple, repeated calls to persons who have listed their phone
numbers on the national Do Not Call registry.
       11.      In an effort to obtain leads for its services, SunPath made (or directed to be made
on its behalf) repeated calls to the telephones of Plaintiffs and other members of the Class

without first obtaining express consent to do so—in violation of the TCPA.
       12.      The TCPA was enacted to protect consumers from unauthorized calls exactly like
those alleged in this Complaint—calls placed to numbers without prior express written consent
to persons who listed their phone numbers on the Do Not Call list.
       13.      By making the unauthorized calls at issue in this Complaint, Defendant caused
Plaintiffs and the members of the Class actual harm and cognizable legal injury. This includes
the aggravation and nuisance and invasions of privacy that result from the receipt of such calls as
well as a loss of value realized for any monies that consumers paid to their carriers for the receipt
of such calls. Furthermore, the calls interfered with and interrupted Plaintiffs’ and the other Class
members’ use and enjoyment of their phones, including the related data, software, and hardware
components. Defendant also injured the Plaintiffs and Class members by causing wear and tear
on their phones, consuming battery life, and appropriating cellular minutes and data.

       14.      At no time did Defendant obtain prior express consent from the Plaintiffs and the
Class members orally or in writing to receive calls from Defendant notwithstanding the presence
of their phone numbers on the Do Not Call list.
             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 4 of 15




       15.      Defendant knowingly made, and continues to make, telemarketing calls to
numbers on the Do Not Call list without the prior express consent of the recipients. As such,
Defendant not only invaded the personal privacy of Plaintiffs and members of the putative Class,
it also intentionally and repeatedly violated the TCPA.
       16.      Defendant was, and is, aware that the autodialed and prerecorded calls described
herein were made to consumers like Plaintiffs who have not consented to receive them.
       17.      To the extent any third party made the calls, the third party acted on behalf of
Defendant, at Defendant’s direction and control, for Defendant’s knowing benefit, and with
Defendant’s approval. Defendant ratified the making of any such calls.
       18.      To redress these injuries, Plaintiffs, on behalf of themselves and a Class of
similarly situated individuals, bring this suit under the TCPA, which prohibits unsolicited calls to
telephones registered on the Do Not Call list.

       19.      On behalf of the Class, Plaintiffs seek an injunction requiring Defendant to cease
all unauthorized calling activities to persons registered on the Do Not Call list and an award of
statutory damages to the class members, together with pre- and post-judgment interest, costs and
reasonable attorneys’ fees.
                         FACTS SPECIFIC TO PLAINTIFF LANDY
       20.      Plaintiff Landy is the subscriber to and customary user of the personal cellular
telephone number ending in 5129.
       21.      Plaintiff Landy registered his phone number on the National Do Not Call Registry
on or around December 15, 2004.
       22.      On approximately May 15, 2019, Plaintiff received a call from the phone number
(610) 904-7473.
       23.      After answering the call, Landy was met with a prerecorded voice that instructed
him to press a number button to discuss the expired warranty on his car. Landy followed the
instructions and was connected to a live representative. After connecting, he was thereafter
transferred to a second representative who identified himself as “Eric.”
               Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 5 of 15




         24.      In an effort to identify who was calling him, Landy asked to receive an email and
provided his email address. Plaintiff received an email from noreply@pomdriving.com, which
included a form contract for vehicle service as an attachment. The contract was titled
“SecureAdvantage Platinum,” which is the name of a service contract offered by SunPath on its
website.2
         25.      Further, the proposed (but never accepted) contract named SunPath, Ltd. as the
contract administrator and prominently featured the phone number (888) 990-7786—the same
number appears on SunPath’s site for general contact.3 (See SecureAdvantage Contract, attached
hereto as Exhibit A.)
         26.      Two days later, Landy received another call on May 17, 2019, again from (610)
904-7473. When he answered the phone, Landy was met with dead air before the call
disconnected.

         27.      On August 9, 2019, Landy received a call from (610) 389-8830. When he
answered the call, he was met with dead air before he heard a click and was connected to a
representative. The representative claimed to be calling from SunPath.
         28.      On August 19, 2019, Landy received a call from (610) 389-2570. When he
answered the call, he was met with dead air before he heard a click and was connected to a
representative. The representative claimed to be calling from SunPath.
         29.      Landy asked to receive an email and provided his email address. Plaintiff received
another email from noreply@pomdriving.com, which included a second form contract for
vehicle service as an attachment. This proposed contract was titled “Mileage Plus,” which is the
name of another service contract offered by SunPath on its website.4 Just like the first proposed
agreement, this proposed (but never accepted) contract named SunPath, Ltd. as the contract



2
    See www.gosunpath.com/plans/secureadvantage/.
3
    www.gosunpath.com/contact.asp.
4
    See www.gosunpath.com/plans/mileageplus.asp.
             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 6 of 15




administrator and prominently featured SunPath’s (888) 990-7786 phone number. (See Mileage
Plus Contract, attached hereto as Exhibit B.)
       30.      Two days later, on August 21, 2019, Landy received a call from (610) 615-0121.
When he answered the call, he was met with dead air before he heard a click and was connected
to a representative. He spoke with several representatives, at least one of whom mentioned that
they were calling from SunPath.
       31.      On September 10, 2019, Landy received a call from (610) 279-3838. When he
answered the call, he was met with a prerecorded voice that instructed him to press a number
button to discuss the expired warranty on his car. Landy followed the instructions and was
connected to a live representative, who mentioned that they were calling from SunPath.
       32.      Plaintiff Landy does not have a relationship with Defendant of any kind. He has
never provided his telephone number directly to Defendant and has never requested that

Defendant place any calls to him. Plaintiff Landy has never provided any form of prior express
written or oral consent to receive calls from or on behalf of Defendant despite listing his number
on the National Do Not Call Registry. He has no business or other relationship with the
Defendant.
                      FACTS SPECIFIC TO PLAINTIFF WORKMAN
       33.      Plaintiff Workman is the subscriber to and customary user of the personal cellular
telephone number ending in 6987.
       34.      Plaintiff Workman registered her cellular phone number on the National Do Not
Call Registry on or around April 10, 2009.
       35.      On or about March 12, 2019, Plaintiff received a call from the phone number
(219) 732-3276.
       36.      When she answered the phone, Workman heard a prerecorded voice claiming that
her car’s warranty was about to expire and that this was her “last chance” to get an extended
warranty. The message instructed Workman to press a number button to connect with a
representative, which she did.
             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 7 of 15




       37.      Workman was first connected to a representative who identified themselves as
from the “National Service Dealer.” Workman was thereafter transferred to a representative who
gave her name as “Latasha,” and then to a representative named “Lashawna Smith.” Lashawna
stated that she was with “SunPath Elements.”
       38.      While Workman was on this call, she received another call from the same phone
number, (219) 732-3276.
       39.      Approximately one month later, Plaintiff Workman received a call on or around
April 12, 2019, from (304) 898-4901.
       40.      When she answered the phone, Workman was greeted with another prerecorded
voice message relating to her car’s warranty with a prompt to press a number button. She did so,
and her call was connected to a representative named “Jason.” Jason told Workman that he was
calling about her extended home warranty.

       41.      Workman was then transferred to a second representative who identified herself
as “Rachel Drake,” calling from Sun Path extended car warranty. “Rachel” said she worked for
both SunPath and “National Dealer Services.” Workman asked for a phone number at which she
could call Rachel back, and Rachel refused to provide one. Instead, Rachel gave an email address
linked to “sunpathltd.com.”
       42.      Several weeks later, on or around April 23, 2019, Workman received a call from
(304) 303-5899. When she answered the call, she said “hello” several times before she heard a
click and was connected to a representative.
       43.      After connecting, Workman was transferred to a second representative named
“Jason Collins.” Jason provided Workman with a phone number to call him (1-800-609-6192,
extension 2143), and he referred Workman to the website GoSunPath.com.
       44.      A few days later, on or around April 26, 2019, Workman received another call

from (304) 303-5899. When she answered the call, she said “hello” several times before she
heard a click and was connected to a representative.
             Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 8 of 15




       45.      After connecting, Workman spoke with a representative and was transferred
among many other representatives.
       46.      In an effort to identify who was calling her, Workman asked to receive an email
and provided her email address. Plaintiff received an email from
sales@automotiveservicescenter.com, which included a form contract for vehicle service as an
attachment. The proposed (but never accepted) contract was titled “Horizon Diamond,” the name
of a service contract offered by SunPath. Further, the proposed contract named SunPath, Ltd. as
the contract administrator and prominently featured SunPath’s (888) 990-7786 phone number.
(See Horizon Diamond Contract, attached hereto as Exhibit C.)
       47.      Workman thereafter received two additional calls on or around April 26, 2019
from (855) 279-3988. These calls featured live representatives seeking payment. Workman asked
them not to call again.

       48.      Plaintiff Workman does not have a relationship with Defendant, has never
provided her telephone number directly to Defendant, and has never requested that Defendant
place calls of any kind to her or offer her its services. She never consented at all. Plaintiff
Workman has never provided any form of prior express written or oral consent to Defendant to
place prerecorded and/or autodialed calls to her, or to place calls to her despite listing her
number on the National Do Not Call Registry, and she has no business relationship with
Defendant.
                               CLASS ACTION ALLEGATIONS
       49.      Plaintiffs Landy and Workman bring this action pursuant to Federal Rule of Civil
Procedure 23(b)(2) and Rule 23(b)(3) on behalf of themselves and a Class defined as follows:

                Do Not Call Registry Class: All persons in the United States who
                from four years prior to the filing of the initial complaint in this
                action to the present: (1) Defendant, or a third person acting on
                behalf of Defendant, called more than one time on his/her
                telephone; (2) within any 12-month period; (3) where the telephone
                number had been listed on the National Do Not Call Registry for at
                least thirty days; (4) for the purpose of selling SunPath’s products
              Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 9 of 15



                 and services; and (5) for whom Defendant claims it obtained prior
                 express consent in the same manner as Defendant claims it
                 supposedly obtained prior express consent to call the Plaintiffs.

        50.      The following people are excluded from the Class: (1) any Judge or Magistrate
presiding over this action and members of their families; (2) Defendant, Defendant’s
subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its
parents have a controlling interest and its current or former employees, officers and directors; (3)
persons who properly execute and file a timely request for exclusion from the Class; (4) persons
whose claims in this matter have been finally adjudicated on the merits or otherwise released; (5)

Plaintiffs’ counsel and Defendant’s counsel; and (6) the legal representatives, successors, and
assignees of any such excluded persons. Plaintiffs anticipate the need to amend the class
definition following appropriate discovery.
        51.      Numerosity: The exact number of members within each Class is unknown and
not available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
information and belief, Defendant has placed pre-recorded calls to thousands of consumers who
fall into the defined Class. Members of the Class can be objectively identified through reference
to Defendant’s records, consumer phone records, and other evidence to be gained in discovery.
        52.      Typicality: Plaintiffs’ claims are typical of the claims of other members of the

Class, in that Plaintiff and the members of the Class sustained damages arising out of
Defendant’s uniform wrongful conduct.
        53.      Adequate Representation: Plaintiffs will fairly and adequately represent and
protect the interests of the Class, and they have retained counsel competent and experienced in
complex class actions. Plaintiffs have no interests antagonistic to those of the Class, and
Defendant has no defenses unique to Plaintiffs.
        54.      Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiffs and the Class, and those questions predominate over any
questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:
           Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 10 of 15




               (a)     Whether Defendant’s conduct violated the TCPA;
               (b)      Whether Defendant systematically made unsolicited telephone calls to
               consumers whose telephone numbers were registered with the National Do Not
               Call Registry;
               (c)     Whether any third party made the calls and, if so, whether Defendant is
               liable for such calls;
               (d)     Whether the Plaintiffs and the other members of the Class are entitled to
               statutory damages; and
               (e)     Whether Defendant acted willfully so as to require an award of treble
               damages.
       55.     Superiority: This case is also appropriate for class certification because class
proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy. Joinder of all parties is impracticable, and the damages suffered by the
individual members of the Class will likely be relatively small, especially given the burden and
expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.
Thus, it would be virtually impossible for the individual members of the Class to obtain effective
relief from Defendant’s misconduct. Even if class members could sustain such individual
litigation, it would still not be preferable to a class action, because individual litigation would
increase the delay and expense to all parties due to the complex legal and factual controversies
presented in this Complaint. By contrast, a class action presents far fewer management
difficulties and provides the benefits of single adjudication, economy of scale, and
comprehensive supervision by a single Court. Economies of time, effort and expense will be
fostered and uniformity of decisions ensured.

                                     CAUSE OF ACTION
                        Violation of the TCPA, 47 U.S.C. § 227, et seq.
                  (On behalf of Plaintiffs and the Do Not Call Registry Class)
            Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 11 of 15




          56.    Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
herein.
          57.    47 U.S.C. § 227(c) provides that any “person who has received more than one
telephone call within any 12-month period by or on behalf of the same entity in violation of the
regulations prescribed under this subsection may” bring a private action based on a violation of
said regulations, which were promulgated to protect telephone subscribers’ privacy and their
right to avoid receiving telephone solicitation to which they object.
          58.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
          59.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone
numbers to the extent described in the Commission’s Report and Order, CG Docket No. 02-278,
FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991,’” which the Report and Order, in turn, provides as follows:

                 The Commission’s rules provide that companies making telephone
                 solicitations to residential telephone subscribers must comply with time of
                 day restrictions and must institute procedures for maintaining do-not-call
                 lists. For the reasons described above, we conclude that these rules apply
                 to calls made to wireless telephone numbers. We believe that wireless
                 subscribers should be afforded the same protections as wireline
                 subscribers.5

          60.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate
any call for telemarketing purposes to a residential telephone subscriber unless such person or
entity has instituted procedures for maintaining a list of persons who request not to receive




5
    68 Fed. Reg. 44143, 44166 (July 25, 2003).
          Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 12 of 15




telemarketing calls made by or on behalf of that person or entity. The procedures instituted must
meet the following minimum standards:

               (1) Written policy. Persons or entitles making calls for telemarketing
               purposes must have a written policy, available upon demand, for
               maintaining a do-not-call list.

               (2) Training of personnel engaged in telemarketing. Personnel engaged in
               any aspect of telemarketing must be informed and trained in the existence
               and use of the do-not-call list.

               (3) Recording, disclosure of do-not-call requests. If a person or entity
               making a call for telemarketing purposes (or on whose behalf such a call
               is made) receives a request from a residential telephone subscriber not to
               receive calls from that person or entity, the person or entity must record
               the request and place the subscriber’s name, if provided, and telephone
               number on the do-not-call list at the time the request is made. Persons or
               entities making calls for telemarketing purposes (or on whose behalf such
               calls are made) must honor a residential subscriber’s do-not-call request
               within a reasonable time from the date such request is made. This period
               may not exceed thirty days from the date of such request . . . .

               (4) Identification of sellers and telemarketers. A person or entity making a
               call for telemarketing purposes must provide the called party with the name
               of the individual caller, the name of the person or entity on whose behalf
               the call is being made, and a telephone number or address at which the
               person or entity may be contacted. The telephone number provided may
               not be a 900 number or any other number for which charges exceed local
               or long distance transmission charges.

               (5) Affiliated persons or entities. In the absence of a specific request by the
               subscriber to the contrary, a residential subscriber’s do-not-call request
               shall apply to the particular business entity making the call (or on whose
               behalf a call is made), and will not apply to affiliated entities unless the
               consumer reasonably would expect them to be included given the
               identification of the caller and the product being advertised.

               (6) Maintenance of do-not-call lists. A person or entity making calls for
               telemarketing purposes must maintain a record of a consumer’s not to
               receive further telemarketing calls. A do-not-call request must be honored
               for 5 years from the time the request is made.
           Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 13 of 15




       61.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers like the Plaintiffs and the Do Not Call Registry
Class members who registered their respective telephone numbers on the National Do Not Call
Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government. These consumers requested to not receive calls from
Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).
       62.     Defendant made multiple unsolicited telephone calls to Plaintiffs Landy and
Workman and the other members of the Do Not Call Registry Class within a 12-month period
without their prior express consent to receive such calls. Plaintiffs Landy and Workman and
other members of the Class never provided any form of consent to receive telephone calls from
Defendant, and Defendant does not have a current record of consent to place telemarketing calls
to them.

       63.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiffs and the Do Not Call
Registry Class received more than one telephone call in a 12-month period made by or on behalf
of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s
conduct as alleged herein, Plaintiffs and the other members of the Class suffered actual harm
and, under 47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for
such violations of 47 C.F.R. § 64.1200.
       64.     To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class
                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs Landy and Workman, on behalf of themselves and the Class,
pray for the following relief:
               A.      An order certifying the Do Not Call Class as defined above, appointing
       Plaintiffs Brennan Landy and Candy Workman as the representatives of the Class and
       appointing their counsel as Class Counsel;
         Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 14 of 15




              B.      An award of actual monetary loss from such violations or the sum of five
      hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a
      common fund for the benefit of the Plaintiffs and the Class Members;
              C.      An order declaring that Defendant’s actions, as set out above, violate the
      TCPA;
              D.      An award of pre- and post-judgment interest;
              E.      An award of reasonable attorneys’ fees and costs to be paid out of the
      common fund prayed for above; and
              F.      Such other and further relief that the Court deems reasonable and just.
                                        JURY DEMAND
      Plaintiffs request a trial by jury of all claims that can be so tried.


                                              Respectfully submitted,

Dated: December 20, 2019                      BRENNAN LANDY and CANDY WORKMAN,
                                              individually and on behalf of all others similarly
                                              situated,


                                              By: _/s/ J. Steven Foley
                                                      One of Plaintiffs’ Attorneys

                                              J. Steven Foley
                                              Law Office of J. Steven Foley
                                              100 Pleasant Street #100
                                              Worcester, Massachusetts 01609
                                              Telephone: 508-754-1042
                                              Facsimile: 508-739-4051

                                              Steven L. Woodrow*
                                              swoodrow@woodrowpeluso.com
                                              Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
                                              Stephen A. Klein*
                                              sklein@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 East Mexico Ave., Suite 300
Case 1:19-cv-12562-IT Document 1 Filed 12/20/19 Page 15 of 15



                            Denver, Colorado 80210
                            Telephone: (720) 213-0675
                            Facsimile: (303) 927-0809

                            Attorneys for Plaintiff and the Class

                     * Pro Hac Vice Application to be filed
